IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN ELVIN TURNER,                                        No. 66868
                Appellant,
                vs.
                H.D.S.P. - DOC; NEVADA INMATE
                                                                                   SLED
                BANK SYSTEM; AND THE STATE OF                                      FEB 0 3 2016
                NEVADA,
                Respondents.

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from an order of the district court
                affirming a judgment of the justice court in a small claims matter. Eighth
                Judicial District Court, Clark County; Jerry A. Wiese, Judge.
                             Our review of this appeal reveals a jurisdictional defect.
                Specifically, appellant's case arose in the justice court. The district court
                has final appellate jurisdiction over a case arising in the justice court.
                Nev. Const. art. 6, sec. 6; Tripp v. City of Sparks, 92 Nev. 362, 363, 550
P.2d 419, 419 (1976). Accordingly, we conclude that we lack jurisdiction to
                consider this appeal, and we
                            ORDER this appsALDISMISSED. 1


                                          Douglas


                  Ckta
                Cherry


                       'In light of this disposition, appellant's motion to waive the filing fee
                is denied as moot.


SUPREME COURT
        OF
     NEVADA


(0) I947A

                                                                                  1,0- 6SL 9-4
                cc:   Hon. Jerry A. Wiese, District Judge
                      John Elvin Turner
                      Attorney General/Caron City
                      Attorney General/Las Vegas
                      Eighth Judicial District Court Clerk




SUPREME COURT
          OF
      NEVADA

                                                    2
(t)) 1947A -